Case 4:18-cr-00057-MW-CAS Document 29 Filed 04/01/19 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION
UNITED STATES OF AMERICA
Case No: 4:18cr57-M'W
Vv.

JOSEPH SIDES
/

PLEA AGREEMENT
1. PARTIES TO AGREEMENT
This agreement is.entered into by and between Joseph Sides as the Defendant,
Ryan R. Davis, as attorney for the Defendant, and the United States Attorney for the
Northern District of Florida. This agreement specifically excludes and does not bind
any other state or federal agency, including other United States Attorneys and the
Internal Revenue Service, from asserting any civil, criminal, or administrative claim
against the Defendant.
2. TERMS
The parties agree to the following terms:
a. The Defendant will plead guilty to Count One (Conspiracy to Commit
Mail Fraud) of the Indictment, and the government will move to dismiss the
remaining counts at sentencing. As to Count One, the Defendant faces not more

than twenty years in prison, a term of supervised release of not more than three years,

FILED IN OPEN COURT THIS

Apn |}, 2014
' CLERK, U.S, DISTRICT
COURT, NORTH. DIST. FLA.

 
Case 4:18-cr-00057-MW-CAS Document 29 Filed 04/01/19 Page 2 of 5

a fine of up to $250,000, and a $100 special monetary assessment. The Defendant
agrees to pay the special monetary assessment on or before the date of sentencing.

If the Defendant is unable to pay the special assessment prior to sentencing
due to indigence, the Defendant agrees to participate in the Inmate Financial
Responsibility Program.

The maximum sentence to which the Defendant is subject includes the
forfeiture of all forfeitable assets.

b. By voluntarily pleading guilty to the charge in the Indictment, the
Defendant, as to the count pled herein, knowingly waives and gives up constitutional
rights which attend a Defendant on trial in a criminal case. These constitutional
rights include: the right to plead not guilty; the right to have ajury or judge determine
guilt on the evidence presented; the right to compel the government to prove guilt
beyond a reasonable doubt; the right to confront and cross-examine witnesses; the
right not to be compelled to incriminate oneself; the right to testify; the right to
present evidence; and the right to compel the attendance of witnesses.

C. The Defendant is pleading guilty because the Defendant is in fact guilty
of the charge alleged in Count One of the Indictment. In pleading guilty, the
Defendant acknowledges that were this case to go to trial, the government would

present evidence to support the charge beyond a reasonable doubt.
Case 4:18-cr-00057-MW-CAS Document 29 Filed 04/01/19 Page 3 of 5

d. Upon the District Court's adjudication of guilt of the Defendant for the
charged crime, the United States Attorney, Northern District of Florida, will not file
any further criminal charges against the Defendant arising out of the same
transactions or occurrences to which the Defendant has pled. The Defendant agrees
that substantial evidence exists to support the charge.

e. Nothing in this agreement shall protect the Defendant in any way from
prosecution for any offense committed after the date of this agreement.

f. If the Defendant is not a citizen of the United States, the Defendant
understands that this conviction may adversely affect the Defendant’s immigration
status and may lead to deportation.

g. The parties agree that the sentence to be imposed is left solely to the
discretion of the District Court, which is required to consult the United States
Sentencing Guidelines and take them into account when sentencing the Defendant.
The parties further understand and agree that the District Court’s discretion in
imposing sentence is limited only by the statutory maximum sentence and any
mandatory minimum sentence prescribed by statute for the offenses.

h. Both parties reserve the right to advise the District Court and other
authorities of their versions of the circumstances surrounding the offense committed

by the Defendant. The United States Attorney further reserves the right to correct
Case 4:18-cr-00057-MW-CAS Document 29 Filed 04/01/19 Page 4 of 5

any misstatements by the Defendant or Defendant’s attorney and to present evidence
and make arguments pertaining to the application of the sentencing guidelines and
the considerations set forth in Title 18, United States Code, Section 3553(a),
including sentencing recommendations, and whether departure or variance upward
or downward is appropriate.

3. SENTENCING

a. Defendant understands that any prediction of the sentence that may be
imposed is not a guarantee or binding promise. Due to the variety and complexity
of issues that may arise at sentencing, the sentence may not be subject to accurate
prediction.

b. The parties understand and agree that either party may offer additional
evidence relevant to sentencing issues. However, the Court is not limited to
consideration of the facts and events provided by the parties. Adverse rulings or a
sentence greater than anticipated shall not be grounds for withdrawal of the
Defendant's plea.

C. The parties reserve the right to appeal any sentence imposed.

CONCLUSION
In every case in the Northern District of Florida in which the parties enter a

Plea Agreement, the Court requires the parties to enter a sealed Supplement to Plea
Case 4:18-cr-00057-MW-CAS Document 29 Filed 04/01/19 Page 5 of 5

Agreement indicating whether or not the Defendant agrees to cooperate with the

United States Attorney. The parties agree to the Supplement to Plea Agreement

entered in this case.

The Defendant enters this agreement knowingly, voluntarily, and upon advice

of counsel.

 

ove 1, QOve )
Date * |

 

LAWRENCE KEEFE
United States Attorney

a

GARY Mil IGAN
Distric olumbia Bar No. 484813

 

 

“Assistant United States Attorney

Northern District of Florida
111 N. Adams, Fourth Floor
Tallahassee, Florida 32301
850-942-8430
Gary.Milligan@usdoj.gov

   
    

RYANR. DAVIS
Attorney for Defendant

| —

i
JOSEPH SIDES
Defendant

 
